The motion court providently exercised its discretion in granting Castlepoint’s motion to renew and reargue its prior motion (see e.g. Mejia v Nanni, 307 AD2d 870 [1st Dept 2003]). Castlepoint correctly argued that Mike’s could not demonstrate the reasonableness of its delay in reporting the accident leading to Haindl’s injury (Paramount Ins. Co. v Rosedale Gardens, 293 AD2d 235, 240 [1st Dept 2002]). Mike’s principal knew of the accident the day it occurred and of the potential for litigation almost immediately thereafter. In addition, the arguments it made in opposition to the initial motion for summary judgment had been previously rejected in a similar action (Tower Ins. Co. of N.Y. v Mike’s Pipe Yard & Bldg. Supply Corp., 35 AD3d 275 [1st Dept 2006]), making it unreasonable for Mike’s to think they would suffice to excuse late notice to its insurer in the instant action.
We have considered the remaining arguments and find them unavailing. Concur — Tom, J.P., Sweeny, Moskowitz, Renwick and Clark, JJ.